DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
	None of the instant claims invoke U.S.C. 112(f).  A “processor” as claimed is a structural modifier.

Specification
The use of the term Wi-Fi, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized entirely wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: APPARATUS AND METHOD FOR ACTIVATION OR DEACTIVATION OF FREQUENCY DOMAIN RESOUCES.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2360866 A1 to Lohr et al. (“Lohr”) [provided by Applicant].
As to claim 1, see similar rejection to claim 10.As to claim 2, see similar rejection to claim 11.
As to claim 3, see similar rejection to claim 12.
As to claim 4, see similar rejection to claim 13.
As to claim 6, see similar rejection to claim 15.
As to claim 7, see similar rejection to claim 16.
As to claim 8, see similar rejection to claim 17.
As to claim 9, see similar rejection to claim 18.
As to claim 10, Lohr discloses an apparatus (para. 0066, mobile terminal), comprising at least one processor and a memory coupled to the at least one processor, 

As to claim 11, Lohr further discloses the apparatus according to claim 10, wherein the plurality of frequency domain resources are in a first frequency domain resource group configured by the RAN node, and the first information further comprises a group identifier of the first frequency domain resource group (para. 0070, the uplink 

As to claim 12, Lohr further discloses the apparatus according to claim 11, wherein the first information is terminal-level control information (para. 0071, the uplink resource assignment as well as the downlink resource assignment proposed herein can be considered a "special" DCI format of L1/L2 control information; paras. 0058-0059, 0066, base station transmits uplink resource assignment to mobile terminal) . 

As to claim 13, Lohr further discloses the apparatus according to claim 12, wherein the first information is scrambled by using a first identifier, and the first identifier indicates that the first information is specific to a terminal where the apparatus is located (para. 0025, On the user equipment
side, if decoding of the payload size of data is successful, the user equipment detects the DCI to be destined to the user equipment by checking whether the CRC on the decoded payload data using the "unmasked" CRC (i.e. after removing the masking using the RNTI) is successful. The masking of the CRC code is for example performed by scrambling the CRC with the RNTI, i.e. user equipment reads on both “a terminal” and “the apparatus” and RNTI indicates the DCI is for the UE in a radio network location) and that the first information is used to activate or deactivate a frequency domain resource (paras. 0058-0059, 0066, base station transmits uplink resource 


As to claim 15, Lohr further discloses the apparatus according to claim 10, wherein the at least one processor is configured to: receive indication information from the RAN node, wherein the indication information indicates a time domain position of a response message for the first information; and feed back, at the time domain position, the response message for the first information to the RAN node (para. 0062, the uplink resource assignment including the component carrier activation/deactivation information may also instruct (i.e. at an implicit future time upon/after receiving the uplink resource assignment and performing activation/deactivation) the mobile terminal to send a channel quality measurement on the newly activated component carriers (i.e. those component carrier(s) for which the state has changed from deactivated to activated). Accordingly, the mobile terminal performs a channel quality measurement for each newly activated component carrier and sends the result of the measurement to the base station (referred to as eNodeB in the 3GPP terminology) on the uplink resources that have been assigned to the mobile terminal by means of the uplink resource assignment. The transmission of the channel quality measurement result(s) indicates to the base station that the mobile terminal has successfully received the uplink resource assignment, respectively, has successfully activated/ deactivated the configured downlink component carriers. Hence, the transmission of the channel quality measurement result(s) can be considered an acknowledgment of the uplink resource 

As to claim 16, Lohr further discloses the apparatus according to claim 15, wherein a deactivated frequency domain resource exists, and the at least one processor is configured to feed back, at the time domain position, the response message for the first information to the RAN node (para. 0062, the transmission of the channel quality measurement result(s) indicates to the base station that the mobile terminal has successfully received the uplink resource assignment, respectively, has successfully activated/ deactivated the configured downlink component carriers). 

As to claim 17, Lohr further discloses the apparatus according to claim 15, wherein the first information and the indication information are carried in downlink control information (DCI) (para. 0071, the uplink resource assignment as well as the downlink resource assignment proposed herein can be considered a "special" DCI format of L1/L2 control information). 

As to claim 18, Lohr further discloses the apparatus according to claim 10, wherein the frequency domain resources are secondary component carriers (paras. 0058-0059, 0066, base station transmits uplink resource assignment to mobile terminal, for which of downlink component carriers are to be activated/deactivated; para. 0150, uplink component carrier(s); Note that downlink component carriers may be considered 

As to claim 19, Lohr discloses an apparatus (para. 0066, base station), comprising at least one processor and a memory coupled to the at least one processor  (para. 0158-0159, processor and memory), the at least one processor being configured to: configure a plurality of frequency domain resources for a terminal (paras. 0058-0059, 0066, base station transmits uplink resource assignment to mobile terminal, for which of downlink component carriers are to be activated/deactivated; para. 0111, the eNodeB configures the set up uplink/downlink component carrier(s)); and send first information to the terminal, wherein the first information is carried on a physical downlink control channel (PDCCH), the first information comprises a plurality of information bits, the plurality of information bits correspond to the plurality of frequency domain resources respectively, and the information bits in the first information are used to instruct to activate or deactivate the frequency domain resources corresponding to the information bits (paras. 0058-0059, 0061-0062, 0066, 0118, base station transmits uplink resource assignment (i.e. first information) to mobile terminal, for which of downlink component carriers are to be activated/deactivated, downlink control channel information obtained from PDCCH, 4-bit mask used to indicate which of the configured downlink component carrier(s) is/are to be (de)activated). 

As to claim 20, Lohr further discloses the apparatus according to claim 19, wherein the plurality of frequency domain resources are in a first frequency domain .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2360866 A1 to Lohr et al. (“Lohr”) [provided by Applicant] in view of U.S. Publication No. 2019/0124558 A1 to Ang et al. (“Ang”).
As to claim 5, see similar rejection to claim 14.
As to claim 14, Lohr does not expressly disclose the apparatus according to claim 11, wherein the at least one processor is configured to: receive control information from the RAN node, wherein the control information comprises the first information and second information of another terminal, the control information is carried on the PDCCH, the second information comprises a plurality of information bits, the plurality of information bits respectively correspond to a plurality of frequency domain resources configured by the RAN node for the another terminal, and the information bits in the second information are used to activate or deactivate the frequency domain resources corresponding to the information bits. 

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the DCI of Ang into the invention of Lohr. The suggestion/motivation would have been to have secondary cell activation and deactivation enhancements in new radio (Ang, para. 0002).  Including the DCI of Ang into the invention of Lohr was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190037579 A1 discloses a base station operates two cells and sends information for a UE (fig. 5, para. 0082), the UE receiving information for configuring, as a blank resource, the bandwidth of the second cell using the LTE RAT or resources used for control, reference signal (RS), and a physical random access channel (PRACH) transmission of LTE RAT (para. 0015; claim 1).  However the prior art does not disclose that the second cell is another terminal as claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463